Whitfield, J.,
delivered the opinion of the court.
If it should be conceded that under the case of Shotwell v. Railway Co., 69 Miss., 541, the ten-cent board did not get the title to the lands involved in this suit, nor any other right than the right to charge the levee taxes against the lands, it is certain that both under that case and the Woodruff case [not yet officially reported, but to be found in 25 South. Rep., 483], the purchaser of such lands from the state was bound to pay the levee taxes due that board, and that the lands - are not discharged therefrom, unless the claim is barred by the statute of limitations. But the allegations of the bill on this point are such that it was not demurrable. The demurrer is a general one and was properly overruled. The case made by the bill calls for an answer.

Affirmed with leme to file answer in sixty days from the fili/ng of the mandate in the court below.